Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 11 and 5, the present invention from the present application discloses a system of secure media for “processing verify that the digital media asset and the metadata are unaltered based on decryption of an encrypted digital signature, the encrypted digital signature having been generated based on the digital media asset and the metadata, merge the digital media asset and the metadata with the execution information, and generate an output document that includes the digital media asset, the metadata, and the execution information” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Kislev et al. (US P. No. 2020/0184465) and Jammikunta et al. (US P. No. 2018/0357632), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 		
      			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kislev et al. (US P. No. 2020/0184465) discloses cryptographic functions (e.g. homomorphic cryptography) combined with digital signature techniques may be used in order to verify object's authenticity, without access to the raw data recorded in the Blockchain or in the management server (i.e. without the private key required to decrypt the data in the Blockchain or the management server). Various strings of data associated with the marking and the reading of the mark on the object, such as the parameters of the reading and the signature of the object may be hashed separately and then combined or merged and hashed by a an additional hash function or otherwise encrypted by an additional encryption scheme.
Jammikunta et al. (US P. No. 2018/0357632) discloses the electronic bill (e-bill) can be captured and transmitted by either transaction party by taking a picture of the e-bill via a mobile device or camera, such as a cell phone 905. [0294] A merged, multi-color fingerprint image 712 is employed for e-Bill file authentication. In an embodiment, the method employs a color-coding scheme to merge two separate fingerprints 712. [0295] An e-bill-specific encryption password 360 and an e-bill-specific fingerprint shuffling sequence 360 are uniquely generated from critical, transaction-specific data. [0296] The actual data 2-D barcode 410.1 and the encrypted data 2-D barcode 410.2 are overlapped via a color-coding scheme to create a multi-colored 2-D barcode 510 for storing invoice data 240.



	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 25, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672